Citation Nr: 1730557	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-30 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than July 16, 2008, for the award of service connection for status post partial Achilles tendon tear (previously gastrocsoleus insufficiency, left leg, secondary to club foot).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to October 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for status post partial Achilles tendon tear with an initial evaluation of 10 percent, effective July 16, 2008.  In October 2010, the Veteran filed a Notice of Disagreement (NOD) with respect to only the effective date of the rating decision.  In October 2012, the Veteran filed a timely Substantive Appeal (VA Form 9).

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In August 2015, the Board remanded this case, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand is required before the Veteran's claim can be properly adjudicated.

As noted in the August 2015 Board remand, in a September 2010 rating decision, the RO granted service connection for status post partial Achilles tendon tear with an initial evaluation of 10 percent, effective July 16, 2008.  Service connection for gastrocsoleus insufficiency with insufficient Achilles tendon, residual of left club foot, was previously denied in an April 1982 rating decision.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation clarifies this to mean that the effective date of service connection based on an original claim or reopened claim will be the "date of receipt of the claim or the date entitlement arose, whichever is the later."  See 38 C.F.R. § 3.400(r) (2016).  If there is a prior final RO or Board denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  38 C.F.R. § 3.400(q)(2) (2016); Leonard v. Principi, 17 Vet. App. 447 (2004).

In the instant appeal, the Veteran's claim to reopen his previously denied claim for service connection was received on July 16, 2008.  At his July 2015 Board hearing, the Veteran contended that there was clear and unmistakable error (CUE) in the RO's April 1982 rating decision that denied service connection of gastrocsoleus insufficiency with insufficient Achilles tendon, and, in essence, that service connection should have been granted since April 1982.  See July 2015 Board Hearing Transcript at 7-10.

In its August 2015 remand, the Board found that the issue of whether the April 1982 rating decision contained CUE was inextricably intertwined with the earlier effective date issue, as a favorable disposition in regard to the CUE claim directly impacts whether there remains a case or issue in controversy before the Board.  The Board cannot consider the CUE issue in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006).  Thus, the matter was remanded to the RO to consider.  This is in accordance with the general principles set forth in Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the United States Court of Appeals for Veterans Claims recognized that inextricably intertwined claims should not be adjudicated piecemeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are "inextricably intertwined" where the adjudication of one claim could have a significant impact on the adjudication of another).

In October 2015, following the Board's August 2015 remand, the Appeals Management Center (AMC) issued a supplemental statement of the case denying the claim of entitlement to an earlier effective date for the grant of service connection for status post partial Achilles tendon tear.  This supplemental statement of the case adjudicated the CUE allegation as a component of the earlier effective date claim.  It subsequently returned the claim to the Board for adjudication.

The Board notes, however, that each new theory of clear and unmistakable error is a separate and distinct matter, and the Board lacks jurisdiction over any theory of clear and unmistakable error that has not been adjudicated by the RO in the first instance.  See Andre v. Principi, 301 F.3d 1354, 131 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  Because the Veteran's CUE argument constitutes a new claim, it must be adjudicated in a rating decision and must be separately perfected for appeal.  Therefore, it is necessary for the RO to adjudicate the CUE claim in a rating decision, and for the Veteran to perfect an appeal of any denial, before the claim may be properly before the Board for appellate review.

Following adjudication of the CUE claim, the RO may readjudicate the earlier effective date claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should adjudicate whether there was CUE in the April 1982 rating decision that denied service connection of gastrocsoleus insufficiency with insufficient Achilles tendon, residual of left club foot, and issue a rating decision announcing its findings and decision.    

The Veteran must be notified that, if this claim is denied, he must perfect an appeal in order for the Board to have the jurisdiction to consider the CUE issue.  That is, he must file a notice of disagreement within one year of the rating decision notice.  Following the issuance of a statement of the case, he must be given the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to this issue.

2.  Following completion of the above, the issue of entitlement to an effective date earlier than July 16, 2008, for the award of service connection for status post partial Achilles tendon tear, left leg, should be readjudicated.  If the requested benefit remains denied, the case should be returned to the Board for further appellant consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

